Exhibit 99.1 magicJack Appoints Gerald T. Vento as President and CEO Effective January 1; Founder Daniel Borislow to Lead New Marketing and Product Development Initiatives Board Member Donald Burns to become Chairman of the Board West Palm Beach, FL, and Netanya, Israel ­ December 28, 2012 - magicJack VocalTec, Ltd. (Nasdaq: CALL) (the “Company”), the Voice Experts and cloud communications leader that invented voice over IP (VoIP) and sold over ten million magicJacks®, today announced the appointment of Gerald T. Vento as President and Chief Executive Officer effective January 1, 2013. Mr. Vento is a seasoned telecom executive with more than three decades of experience and a strong industry track record. Notably, he founded TeleCorp PCS, Inc., a public U.S. wireless services company, in 1996. As Chairman and CEO, he grew TeleCorp's annual revenue to $1.1 billion and sold the company to AT&T Wireless for $5.7 billion in 2002. Mr. Vento has been a Director of magicJack since 2008 and became Chairman of the Board in April 2012. In connection with Mr. Vento's new role, current Board Member Donald Burns, also an experienced and successfulpublic telecom company founder and CEO, will assume the role of Chairman of the Board. Daniel Borislow stated, "Jerry and Donald are proven winners and the Board and I agree that they will be the best CEO and Chairman to maximize shareholder value and realize magicJack’s vast potential. I am more of a startup and inventionguy; Jerry and Don have the ability and thetrack record running successfulpublic companies. Jerry will do a tremendous job buildingmore organization into the company, putting together a sound strategy,and working with the investment communityto add more tier one analysts andmeet the requisite requirement of meeting with investors more frequently. I have never been prone to heeding others’ advice or, for that matter, genuinely interested in other people’s opinions, and that style may be viewed as one not benefiting a public company. Time will not tell. The Company is fortunate to have the perfect person for the CEO job, someone who has been part of our growth strategy since 2008. So the Dan Borislow show is coming to an end and a new era begins. I look forward to thechange and thank Jerry for the passion he bringsandsacrificehe will make over the coming years for the benefit of the shareholders." Mr. Vento said, "Dan has done a remarkable job in creating anotherfirst-of-its-kind companywith unlimited potential.Hecontinues todevelop and invent cutting-edge products and engineer our highly successful marketing programs with a team that has been with him for over 20 years. He has recruited a highly motivated and talentedstaff that will be the foundation on which we continue to grow.Dan has skillfully led the company from its inception to the solid position it is in today and I am grateful to him for this opportunity to bring my skills to bear and build on his accomplishments. I intend for Dan and other shareholders to begin to get more credit from the investment community for the Company's future significant growth prospects and its excellent balance sheet. The great thing about magicJack is that many people want to hear more about our exciting story and I look forward to telling it.” Mr. Borislow will be holding his last conference call today at 10:00 a.m. ET. Mr. Vento will lead future conference calls for investors. Conference call details are as follows: U.S. Toll Free: International: +1.708.290.1372 Conference ID: This press release contains forward-looking statements that involve substantial risks and uncertainties. All statements, other than statements of historical facts, contained in this press release, including statements about our projected revenues, cash flows, strategy, future operations, new product introductions and customer acceptance, future financial position, future revenues, projected costs, prospects, plans and objectives of management, are forward-looking statements. Many factors could cause our actual results, performance or achievements to be materially different from any future results, performance or achievements that may be expressed or implied by such forward-looking statements.
